Citation Nr: 0200662	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  97-26 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether an overpayment of death pension benefits in the 
amount of $2,832 was properly created.

(The issues of entitlement to service connection for the 
cause of the veteran's death and entitlement to an effective 
date earlier than May 8, 1989, for the award of death pension 
benefits are the subjects of a separate Board of Veterans' 
Appeals decision.)


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.  He died on December [redacted], 1980.  The appellant 
is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board notes that in correspondence dated in April 2000 
the appellant stated, in essence, that she did not wish to 
have her private attorney in this matter.  Although a private 
attorney represents the appellant in other matters presently 
on appeal, the Board finds she has withdrawn all 
representation as to the issue listed on the title page of 
this decision.  See 38 C.F.R. § 20.607 (2000).


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-99 (2000) (codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  VA regulations have also been 
revised as a result of these changes.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  The revised duty to assist requires 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim, make 
reasonable efforts to obtain relevant records adequately 
identified and authorized by the claimant, notify the 
claimant of the efforts taken to obtain those records, 
describe further action to be taken by VA, and make continued 
efforts to obtain records from a federal government 
department or agency unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  See 38 C.F.R § 3.159(c).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

In this case, the Board notes that in April 2000 the 
appellant perfected an appeal as to whether an overpayment of 
death pension benefits in the amount of $2,832 was properly 
created based upon income information VA received for the 
year 1996.  In June 2000, the RO notified the appellant of a 
proposal to reduce her VA pension benefits for the period 
from February 1, 1997, to February 1, 1998, based upon income 
information VA received for the year 1997.  

In correspondence received by the RO in September 2000 the 
appellant, in essence, requested that the "alleged" VA 
overpayment matters be consolidated and reconsidered based 
upon evidence submitted with that document and all prior 
evidence.  A review of the record reveals no indication that 
the RO has taken any action to consolidate these matters.  

In November 2000, the appellant was notified that the 
proposed action had been taken and that an overpayment had 
been created for which she was responsible.  The Board finds, 
however, that the appellant's correspondence titled 
Memorandum in Support and Defense of the Issue of Alleged 
Debts for the Years 1996, 1997, 1998, and 1999 received in 
September 2000 may be construed as a notice of disagreement 
as to the validity of the additional indebtedness.  The Court 
has held that where the Board finds a notice of disagreement 
has been submitted from a matter which has not been addressed 
in a statement of the case the issue should be remanded to 
the RO for appropriate action.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

The Board also finds that this matter is "inextricably 
intertwined" with the present matter certified for appellate 
review and that the issues should be consolidated for 
administrative economy.  The Court has held that all issues 
"inextricably intertwined" with an issue certified for 
appeal should be identified and fully developed prior to 
appellate review of the certified issue.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Therefore, the case must 
be remanded to the RO for additional development.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should issue the appellant a 
statement of the case as to the issue of 
whether an overpayment of death pension 
benefits based upon income information 
received for the years 1997, 1998, 1999 
was properly created.  The appellant 
should be apprised of her right to submit 
a substantive appeal and to have her claim 
reviewed by the Board.  The RO should 
allow the appellant the requisite period 
of time for a response.

If the appellant perfects her appeal as to 
this matter, the RO should consolidate 
this issue with the matter presently 
developed for appellate review.

2.  The RO should include in the record 
verification that the appellant received 
income during the years at issue.  The RO 
should indicate whether income from 
interest or other sources, and in what 
amounts, continued during the years at 
issue, that is, through 1999.

3.  The RO also should set forth in the 
record a written paid and due audit of the 
appellant's pension account for the period 
of the overpayment.  This audit should 
reflect, on a month-by-month basis, the 
amounts actually paid to the appellant, as 
well as the amounts properly due for the 
years at issue.  The RO should explain 
with citations to governing laws and 
regulations for the finding of the amount 
due.  It should be indicated whether the 
appellant received income, and in what 
amounts, during the overpayment period.  A 
copy of the written audit should be 
inserted into the claims folder and 
another provided to the appellant.  

4.  Thereafter, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), and 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159 are fully 
complied with and satisfied.  

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issue on appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the appellant's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




